Citation Nr: 0816199	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  06-11 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for passive aggressive 
personality disorder.

2.  Entitlement to service connection for an anxiety 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




REMAND

According to the Regional Office (RO), the veteran had active 
military service from January 1980 to December 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2005 rating decision by the 
Department of Veterans Affairs (VA) RO in St. Paul, 
Minnesota.

The Board notes that the veteran was scheduled for a Board 
hearing in September 2006, but failed to report for his 
hearing.  Accordingly, the Board considers the veteran's 
request for a hearing to be withdrawn and will proceed to 
adjudicate the case based on the evidence of record.  See 38 
C.F.R. § 20.704 (d), (e) (2007).

Generally speaking, when VA receives a complete or 
substantially complete application for benefits, it is 
required to make reasonable efforts to help the claimant 
obtain evidence necessary to substantiate his claim, to 
include relevant records from Federal and private sources.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. § 
3.159(c)(1)-(3) (2007).

In this regard, the Board notes that a July 2005 letter from 
C.A.D., who claimed to be the veteran's Social Security payee 
"representative," indicates that she had a complete copy of 
the veteran's Social Security Administration (SSA) records.  
She asserted that prior to military service the veteran was 
diagnosed with schizo-affective disorder, bi-polar type, and 
she stated that it was worsened by the stress of military 
service.  C.A.D. noted in her letter that the veteran turned 
to drugs to medicate his bi-polar disorder and anxiety, both 
of which worsened after his military service, and she noted 
that this was all documented in the Social Security records.  
She also stated that she felt his mental disorder was not 
properly diagnosed by the VA examiners because, although VA 
examiners diagnosed the veteran with passive aggressive 
personality disorder, the Social Security records show that 
the veteran did in fact suffer from depression, which was not 
part of a personality disorder.

A November 2005 VA examiner noted that the veteran described 
a mental disorder that existed as early as the age of 8, and 
diagnosed the veteran with personality disorder and 
depressive disorder, not otherwise specified, and provided 
the opinion that the veteran's depression and personality 
disorders were not caused by his time in the military and 
were not aggravated by any military related problems.

The Board notes that the RO in St. Paul, MN, attempted to 
obtain the veteran's SSA records; however, a telephone call 
received from a SSA office in January 2006 revealed that the 
veteran was not then receiving social security disability 
benefits because he was a fugitive felon.  Regardless, the 
Social Security employee stated that she would send the 
regional office whatever medical evidence SSA had.  By 
another telephone call a week later, a SSA employee noted 
that, although Social Security benefits had been reinstated, 
the requested records were unavailable.

Here, because the claims file shows that the veteran was 
awarded disability benefits by SSA, and because the veteran's 
payee representative, C.A.D., indicated that she was in 
possession of a complete copy of the veteran's SSA records, 
the claim will be remanded in order to provide the veteran an 
opportunity to submit his SSA records, which could help 
substantiate his claim.  This is so because there is a chance 
that the records could contain information relevant to the 
current appeal, specifically, medical evidence of a current 
diagnosis of anxiety disorder and its relationship to 
service, and/or medical evidence that the veteran's 
personality disorder is etiologically related to service, 
such as other in-service disease or injury.  (Personality 
disorders are not diseases within the meaning of legislation 
that allows for the award of service-connected compensation 
benefits; however, if such a disorder has as its cause an 
organic process, such as brain disease, a grant of service 
connection may be in order.  38 C.F.R. § 3.303 (2007).)  

Although the RO informed the veteran in a January 2006 
statement of the case that SSA records were unavailable, the 
provisions of 38 C.F.R. § 3.159(e) require that the veteran 
be notified of an explanation of the efforts VA undertook to 
obtain the records, a description of any further action VA 
will take regarding the claim, including, where appropriate, 
notice that VA will decide the claim based on the record 
unless the veteran submits the records VA was unable to 
obtain, and notice that the ultimate responsibility for 
obtaining the records rests with the veteran.  In this 
regard, it is not clear that the veteran understood that 
C.A.D., his payee representative, had his SSA records and 
that his claims might be substantiated by the presentation of 
these records.  

For the reasons stated, this case is REMANDED for the 
following actions:

1.  The AOJ should provide the notice 
required by 38 C.F.R. § 3.159(e) with 
regard to VA's failure to obtain SSA 
records.  This notice should include 
notification that the ultimate 
responsibility for obtaining the records 
lies with the veteran.  Also, inform the 
veteran and his representative of the 
July 2005 letter from C.A.D., and her 
assertion that she has the veteran's SSA 
records.  Allow the veteran opportunity 
to provide a copy of any records 
pertaining to his award of SSA disability 
benefits, to include any medical records 
considered by SSA.

2.  Again ask the SSA to provide copies 
of any records pertaining to the 
veteran's award of SSA disability 
benefits, to include any medical records 
considered in making that award.  If a 
response similar to the January 2006 
response is made, namely that the records 
are unavailable at the Ottumwa, Iowa SSA 
office, seek clarification of where the 
records might be, such as at a retired 
records center.  If further information 
on the possible whereabouts of the SSA is 
obtained, take reasonable steps to pursue 
any suggested avenue to obtain them.  The 
materials obtained should be associated 
with the claims file.

3.  The AOJ should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claims on appeal.  With any necessary 
authorization from the veteran, the AOJ 
should attempt to obtain and associate 
with the claims file any medical records 
identified by the veteran that have not 
been secured previously.  If the AOJ is 
unsuccessful in obtaining any medical 
records identified by the veteran, it 
should inform the veteran and his 
representative in accordance with 
38 C.F.R. § 3.159(e).  The veteran should 
be specifically asked to submit any 
pertinent information or evidence that he 
may have in his possession.

4.  The AOJ should consider whether the 
newly received evidence includes any 
information that differs from the 
evidence already of record regarding the 
veteran's currently diagnosed disorders, 
and their potential relationship to 
military service, including the question 
of aggravation of a disability at issue 
while on active duty, and if so, the AOJ 
should refer the claims file to a 
psychiatrist or psychologist, for review 
and medical opinion regarding the 
probabilities that any veteran's 
currently diagnosed mental disorder can 
be attributed to the veteran's period of 
active military service, including a 
discussion of aggravation of any pre-
existing mental disorder(s).  The AOJ 
should thereafter consider the issues on 
appeal in light of all information or 
evidence received.  If any benefit sought 
is not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

